              Case 2:21-bk-00123-FMD         Doc 62     Filed 04/21/21     Page 1 of 2




                                       ORDERED.
  Dated: April 21, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  FT. MYERS DIVISION
                                  www.flmb.uscourts.gov

In re:

Gregory Brian Myers,                                          Case No.: 2:21-bk-00123-FMD
                                                              Chapter 13
      Debtor.
___________________________/
                  CONSENT ORDER ON MOTION TO CONFIRM
            THAT THE AUTOMATIC STAY DOES NOT APPLY, AND IN THE
         ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY [DOC. 40]

         THIS CASE came on for hearing on April 21, 2021 on the Motion to Confirm that the
Automatic Stay Does Not Apply, and in the Alternative, for Relief from the Automatic Stay filed by
The St. Joe Company and Watercolor Development, LLC (the “Motion”) (Doc. No. 40). For the
reasons stated in open Court and with the Debtor’s consent, it is

         ORDERED:

         1.     Because the Debtor is the plaintiff in the case of Gregory B. Myers v. Walton
County, Case No. 2017-CA-000172, pending in the First Circuit Court in and for Walton County,
Florida (the “Walton County Action”), the automatic stay of 11 U.S.C. §362 does not apply to and
does not stay the Walton County Action or any appeal related thereto.

         2.     To the extent the automatic stay were to be applicable in this case, the Court grants
The St. Joe Company and Watercolor Development, LLC’s relief from stay in this case and, under
            Case 2:21-bk-00123-FMD          Doc 62     Filed 04/21/21    Page 2 of 2




11 U.S.C. § 105(a), the Court grants prospective in rem relief as to any future bankruptcy case by
Debtor or any other plaintiff in the Walton County Action, and any related appeals.



Attorney Luis E. Orengo, Jr., Esq., is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and file a proof of service within 3 days of entry of the Order.




                                                2
